Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Claims 1-12 (Group I), without traverse, in the reply filed on 10/14/2022 is acknowledged.
Claims 13 -18 (Group II) have been withdrawn (by the applicant) from the original application due to restriction requirement discussed in the previous office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A method for calculating a capacitance based on a deposition parameter for a deposition process, an exposure parameter for an exposure process, and an etching parameter for an etching process during a manufacturing process of a display device, the method comprising: measuring a plurality of measurement capacitances using a capacitance measurement device; calculating a plurality of deposition coefficients for the deposition parameter corresponding to each of the plurality of the measurement capacitances, a plurality of exposure coefficients for the exposure parameter corresponding to each of the plurality of the measurement capacitances, and a plurality of etching coefficients for the etching parameter corresponding to each of the plurality of the measurement capacitances; calculating a corrected deposition coefficient for the plurality of the deposition coefficients, a corrected exposure coefficient for the plurality of the exposure coefficients, and a corrected etching coefficient for the plurality of the etching coefficients; and calculating the capacitance based on a capacitance calculation equation including the deposition parameter, the corrected deposition coefficient, the exposure parameter, the corrected exposure coefficient, the etching parameter, and the corrected etching coefficient.
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mathematical concepts grouping- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: measuring a plurality of measurement capacitances using a capacitance measurement device;

The step of measuring " a plurality of measurement capacitances using a capacitance measurement device" (Claim 1) is generically recited and represent a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record (For example, from Prior Art of Record, Matsumoto and Masaki discloses measuring a plurality of measurement capacitances in a display device using a capacitance measurement device) [MPEP 2106.05 (d)(I)(2)].		
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-12 provide additional features/steps which are part of an expanded abstract idea of the independent claim. These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to the independent claims.

Prior Art of Record
With regards to Claim 1, Jozef Brcka (US 20040233608 A1) discloses The sheath capacitance may be expressed as a function of the plasma parameters, electron density and the electron temperature [0051]; The sheath capacitance possesses radial inhomogeneities or non-uniformities manifested by radial non-uniformities in plasma parameters, such as electron density, electron temperature, or plasma potential, or by radial non-uniformities in process parameters such as etch rate, deposition rate, and film thickness [0054];

Cheng et al. (US 2011/0264256 A1) discloses the deposition loading effect coefficient is obtained by calculating a thickness-quantity relationship according to a plurality of history deposition thickness values obtained by performing the deposition process with respect to the same process program on the wafers in the tool, and the quantities of the wafers respectively corresponding to the history deposition thickness values [0029];

Iba Yoshihisa (JP2006019442A) discloses The correction coefficient calculation unit 35 obtains a correction coefficient for the control parameter in order to match the desired etching rate. The etching rate measurement control unit 36 measures the etching rate for a predetermined process gas flow rate via the etching control unit 34, and receives the etching rate data from the etching rate measurement unit 15, P.4;

Hiroyuki Washinoyama (CN101082781B) discloses The present invention's exposure parameter computing method, comprise the following steps: by the scan speed of the relativity of the exposure range of tracing body, expression with above-mentioned scan speed the exposure actions spacing of the exposure actions distance that above-mentioned exposure range moves in the time interval, as irradiates light in fact to above-mentioned by the irradiation of tracing body during the distance that moves of above-mentioned exposure range luminous continuity apart among, detect a parameter by operator's setting;

Jung Min (KR20070071200A) discloses a simulation algorithm for calculating liquid crystal capacitance that can accurately calculate the liquid crystal capacitance of a pixel in consideration of a dynamic relationship with other elements over time… a first step of calculating the liquid crystal capacitance from the initial molecular arrangement of the liquid crystal; A second step of calculating the drain current, the pixel charge amount, and the increase of the pixel applied voltage of the thin film transistor during the time elapsed from the first step by using the liquid crystal capacitance; And a third step of recalculating the liquid crystal molecule array and the liquid crystal capacitance according to the changed pixel applied voltage during the time elapsed from the second step, wherein the second step and the third step are repeatedly performed;

Nakayoshi et al. (US 7655510 B2) discloses calculating a sustaining capacitance exhibited in each area, in which the scanning signal line or sustaining capacitance line and the pixel electrode overlap on the planar basis, on the basis of the dimensions of the area in which the scanning signal line or the sustaining capacitance line juxtaposed to the scanning signal line and the pixel electrode overlap on the planar basis, and the thickness of the insulating layer measured between the scanning signal line or sustaining capacitance line and the pixel electrode, and a step of correcting the dimensions of the area, in which the scanning signal line or sustaining capacitance line and the pixel electrode overlap on the planar basis, designated in the design pattern on the basis of the calculated sustaining capacitance, p.40, col.6, lines13-25; Incidentally, at the step of forming a thin film on the substrate, for example, the sputtering method of chemical vapor deposition (CVD) method is often used to form the thin film on the substrate. At this time, when the thicknesses of the thin film at multiple measurement points on the substrate are measured, the film thicknesses have variances. Therefore, when the variances of the planar complete dimensions of a thin-film pattern at each measurement point are simply minimized, the electric characteristic exhibited at the measurement point undergoes a variance due to the effect of the variance of the film thickness at the measurement point. This may bring about inhomogeneity in image quality. On a substrate having a large area and being adapted to a large-screen display panel of a display for televisions or personal computers, the variance in the thickness of a formed thin film increases. The variance of an electric characteristic derived from the variance in the film thickness is likely to increase. Therefore, when thin-film patterns of scanning signal lines on a substrate having a large area are measured, the planar complete dimensions of the thin-film patterns and the film thicknesses thereof should preferably be measured at the fifth step. In this case, at the sixth step, the planar dimensions designated in a design pattern are corrected so that the difference between an electric characteristic calculated based on the planar complete dimensions and film thickness measured at each measurement point and an electric characteristic obtained from the design pattern will be smaller than a predetermined value, p.42, col.9, Lines 5-30;

Matsumoto et al. (US20170351358 A1) and Masaki Nose (TW 201301237 A) discloses measuring a plurality of measurement capacitances in a display device using a capacitance measurement device.

Examiner Notes with regards to Prior Art of Record

Claims 1- 12 are distinguished over the prior art of record for the below discussed reasons.
With regards to Claim 1, Brcka, Cheng, Iba, Hiroyuki, Min, Nakayoshi, Matsumoto and Nose, either singularly or in combination, fail to anticipate or render obvious
- calculating a capacitance based on a deposition parameter for a deposition process, an exposure parameter for an exposure process, and an etching parameter for an etching process during a manufacturing process of a display device, 
- calculating a plurality of deposition coefficients for the deposition parameter corresponding to each of the plurality of the measurement capacitances, a plurality of exposure coefficients for the exposure parameter corresponding to each of the plurality of the measurement capacitances, and a plurality of etching coefficients for the etching parameter corresponding to each of the plurality of the measurement capacitances;
- calculating a corrected deposition coefficient for the plurality of the deposition coefficients, a corrected exposure coefficient for the plurality of the exposure coefficients, and a corrected etching coefficient for the plurality of the etching coefficients; and 
-calculating the capacitance based on a capacitance calculation equation including the deposition parameter, the corrected deposition coefficient, the exposure parameter, the corrected exposure coefficient, the etching parameter, and the corrected etching coefficient, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571) 272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                          





.